         Case 3:10-cr-00093-AWT Document 884 Filed 11/14/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                          :
                                                   :           CRIMINAL CASE NUMBER:
       v.                                          :
                                                   :           3:10-cr-00093-AWT-1
SYED A. BABAR,                                     :
     Defendant.                                    :           March 22, 2017


                                  MOTION TO
                      CORRECT CLERICAL ERROR IN JUDGMENT

       Syed A. Babar moves under Federal Rule of Criminal Procedure 36 to correct the supervised

release term reflected in the written judgment. A Rule 36 motion, which may be made at any time, “is

the appropriate remedy to make the judgment and commitment papers conform to the sentence

pronounced orally.” 3 Charles Alan Wright & Sarah N. Welling, Federal Practice and Procedure § 641

(4th ed. 2011). The oral sentence, not the written judgment, controls. United States v. A-Abras Inc.,

185 F.3d 26, 29 (2d Cir. 1999) (“Where an unambiguous oral sentence conflicts with the written

judgment, the constitutional right of a defendant to be present at sentencing dictates that the oral

pronouncement of sentence must control.”). Here, the Court sentenced Mr. Babar to a three-year

term of supervised release. ECF No. 867 (Sentencing Tr.) at 32:10–11 (“After imprisonment you shall

be placed on supervised release for a period of three years.”). The written judgment, however, reflects

a five-year term of supervised release. ECF No. 702.
         Case 3:10-cr-00093-AWT Document 884 Filed 11/14/18 Page 2 of 2




                                                 Respectfully Submitted,



                                                 THE DEFENDANT,
                                                 Syed A. Babar

                                                 FEDERAL DEFENDER OFFICE



Date: November 14, 2018                          /s/ Ross Thomas
                                                 Assistant Federal Defender
                                                 10 Columbus Blvd, 6th FL
                                                 Hartford, CT 06106
                                                 Phone: (860) 493-6260
                                                 Bar No.: phv08740
                                                 Email: ross_thomas@fd.org



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 14, 2018, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent to all parties by operation of the Court's electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.

                                                 /s/ Ross Thomas
                                                 Ross Thomas
